Citation Nr: 1748377	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bipolar disorder not otherwise specified with generalized anxiety disorder prior to April 10, 2017.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2010 rating decision, the RO granted a 50 percent evaluation for the Veteran's psychiatric disabilities effective July 2, 2008.  In a June 2017 rating decision, the RO granted a 100 percent evaluation for the Veteran's psychiatric disabilities effective April 10, 2017.  


FINDING OF FACT

In correspondence dated September 2017, the Veteran requested that his appeal with regard to the issue of entitlement to an increased rating for bipolar disorder not otherwise specified with generalized anxiety disorder prior to April 10, 2017 and TDIU be withdrawn.  The Veteran's intentions were confirmed by a motion filed by his representative in October 2017.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for bipolar disorder not otherwise specified with generalized anxiety disorder prior to April 10, 2017 and TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).

In September 2017, the Veteran submitted an appeals satisfaction notice statement indicating that he wished to withdraw his appeals.  The Veteran's representative submitted a motion to withdraw the Veteran's appeals in October 2017, confirming the Veteran's desire in the matters. 

As the Veteran has withdrawn his appeals, there remain no allegations of errors of facts or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to an increased rating for bipolar disorder not otherwise specified with generalized anxiety disorder prior to April 10, 2017 and TDIU are dismissed.

ORDER

Entitlement to a rating in excess of 50 percent for bipolar disorder not otherwise specified with generalized anxiety disorder prior to April 10, 2017 is dismissed.

Entitlement to a TDIU is dismissed.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


